DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-30 filed 10/29/20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. Claims 1-20 are directed to non-transitory computer readable media, and claims 21-30 are drawn to systems, all of which are statutory classes of invention.
Nevertheless, independent claims 1, 12, and 21 are directed to an abstract idea. The claims are drawn to commercial or legal interactions or managing personal behavior or managing relationships/interactions between people under certain methods of organizing human activity, or personal device integration using a provisioned url, in this case. The independent claims recite the following limitations which fall under commercial or legal 
These steps are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as fundamental economic practice but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of personal device integration using a provisioned url with generally recited computer elements such as a payment interface, network, register application, point of sale terminal, and server architecture. Accordingly, the payment interface, network, register application, point of sale terminal, and server architecture computer elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a network, register application, point of sale terminal, payment interface, and server architecture to perform these 
Regarding dependent claims 2, 13, and 22, the claims are directed to limitations which serve to limit by encoding the URL. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3, 9, 10, 23, and 29, the claims are directed to limitations which serve to limit by a SMS message. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4-5, 14-15, 20, and 24-25, the claims are directed to limitations which serve to limit by a QR code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6, 16, and 26, the claims are directed to limitations which serve to limit by a RFID tag. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 8, 18, and 28, the claims are directed to limitations which serve to limit by customer selection inputs. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 11 and 30, the claims are directed to limitations which serve to limit by login credentials. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 19, the claim is directed to limitations which serve to limit by a display. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-2, 4-8, 12-22, and 24-28 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Serrano et al (2020/0098027) in view of White et al (2022/0005018).
Re Claims 1, 12, 21: Serrano discloses comprising: 
generate a payment interface URL (see [0032, 0036] discloses a URL);

provide a confirmation of the payment authorization for processing via the register application (see [0038] confirmation);
receive, over the network connection, a payment interface URL for the purchase order from the server architecture (see [0037] redirecting URL);
receive a payment authorization for the purchase order, from a payment processor, in response to a payment interface input provided on the payment interface (see [0023-0024] discloses authorizing a transaction);
However, although Serrano discloses a user input device in [0058], it does not disclose the purchase order input as claimed. Meanwhile, White discloses:
receive, over a network connection and on behalf of a register application on a point of sale terminal, a purchase order input for a purchase order for a transaction (see [0059-0061, 0072] discloses user input receiving component 422);
transmit, over a network connection, the purchase order input to a server architecture (see [0055] user input receiving component 422 with transaction processing instruction transmitting component 426 as well as transaction cancellation instruction transmitting component 428).

Re Claims 2, 13, 22: Although Serrano discloses encoding in [0032], it does not disclose the following. Meanwhile, White discloses wherein generating the payment interface URL further comprises: encoding the payment interface URL along with a transaction number for the transaction (see [0072]) which could be seen as an identification number. From the teaching of White, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Serrano’s invention with White’s disclosure of an identification number in order to “… complete the transaction… using the transaction information and transaction credentials associated with the mobile device (see White Abstract).”
Re Claims 4, 14, 24: However, Serrano fails to disclose the following. Meanwhile, White discloses further storing instructions which, when executed by the one or more processors in the system, cause the system to: encode the payment interface URL in a QR code; and wherein the QR code is subsequently displayed on a display (see [0075] discloses encoding the QR code). From the teaching of White, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Serrano’s invention with White’s disclosure of a QR code in order to “… complete the transaction… using the transaction 
Re Claims 5, 15, 25: However, Serrano fails to disclose the following. Meanwhile, White discloses further storing instructions which, when executed by the one or more processors in the system, cause the system to: encode the payment interface URL in a QR code; and wherein the QR code is subsequently printed on a purchase order receipt (see [0075] discloses encoding the QR code). From the teaching of White, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Serrano’s invention with White’s disclosure of a QR code in order to “… complete the transaction… using the transaction information and transaction credentials associated with the mobile device (see White Abstract).”
Re Claims 6, 16, 26: However, Serrano fails to disclose the following. Meanwhile, White discloses further storing instructions which, when executed by the one or more processors in the system, cause the system to: encode the payment interface URL in an RFID tag (see [0029, 0036] discloses encrypting and RFID tags). From the teaching of White, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Serrano’s invention with White’s disclosure of RFID tags in order to “… complete the transaction… using the transaction information and transaction credentials associated with the mobile device (see White Abstract).”
Re Claim 20: Serrano discloses: encoding a URL (see [0036] URL encoded). Meanwhile, White discloses providing the order page URL with a QR code (see [0075] discloses 
Re Claims 7, 17, 27: Serrano discloses wherein providing the confirmation of the payment authorization for processing via the register application further comprises: transmitting a push notification with an order identifier for the transaction for processing via the register application (see [0038] notification messages, [0054] notify merchant of successful completion). 
Re Claims 8, 18, 28: Serrano discloses further storing instructions which, when executed by the one or more processors in the system, cause the system to: generate an order page URL; provide an order interface at an order page identified by the order page URL; receive customer selection inputs for the purchase order via the order interface; and provide the customer selections inputs for processing by the register application (see [0032, 0036] discloses a URL). 
Re Claim 19: Serrano discloses: display the order page URL on a display (see [0036] checkout page displayed). 
Claims 3, 9-11, 23, and 29-30 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Serrano et al (2020/0098027) in view of White et al (2022/0005018) and Hasson (2018/0005306).
Re Claims 3, 23: However, White and Serrano fail to disclose the following. Meanwhile, Hasson discloses further storing instructions which, when executed by the one or more processors in the system, cause the system to: transmit an SMS message comprising the payment interface URL to a mobile phone (see [0034, 0038, 0042] SMS message). From the teaching of Hasson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify White’s and Serrano’s inventions with Hasson’s disclosure of a SMS message in order for “… making a payment transaction between a customer and a merchant… (see Hasson Abstract).”
Re Claim 9: However, White and Serrano fail to disclose the following. Meanwhile, Hasson discloses further storing instructions which, when executed by the one or more processors in the system, cause the system to: encode the order page URL in a QR code; and transmit an SMS message comprising the payment interface URL to a mobile phone (see [0034, 0038, 0042] SMS message). From the teaching of Hasson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify White’s and Serrano’s inventions with Hasson’s disclosure of a SMS message in order for “… making a payment transaction between a customer and a merchant… (see Hasson Abstract).”
Re Claims 10, 29: However, White and Serrano fail to disclose the following. Meanwhile, Hasson discloses further storing instructions which, when executed by the one or 
Re Claims 11, 30: Serrano discloses further storing instructions which, when executed by the one or more processors in the system, cause the system to: request login credentials for a web-based payment system on the order page (see [0028] account login credentials). However, Serrano and White fails to disclose the following. Meanwhile, Hasson discloses to receive a customer phone number from the web-based payment system upon authenticating the login credentials (see [0038] mobile telephone number). From the teaching of Hasson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify White’s and Serrano’s inventions with Hasson’s disclosure of a phone number in order for “… making a payment transaction between a customer and a merchant… (see Hasson Abstract).”


Conclusion
: Mutchler (Empirical Studies in Mobile Security and Privacy, NPL) is found to be the most pertinent NPL prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687